X/V r&£
                                PD-0950-15
               .i^^ML^^^iX,.^^^^^^


                                             Ah^Acoste.Cte^

                                                   COURT OF CRIMINAL APPEALS

                                                         OCT 07 2G»5
            yJlTHTAL (AJHJC'h
                                                       Abei Acosia, Clerk


    mxMMomm

                                                                mte
                                                   utTT 723



                                                         TbAJMY
                                               tihVt vWoulTtf?




W/f I'M />/?/?/>#/?;*//£ Parrot/ #vr fi&C'"*^ 'rtf#rjr//m


Trt6 /9PP^/J/9A/r XS2^nM^S^M£X^